Exhibit 10.1

 

LEASE TERMINATION

AND TERMINATION PAYMENT AGREEMENT

 

THIS LEASE TERMINATION AND TERMINATION PAYMENT AGREEMENT (this “Agreement”) is
entered into as of the 30th day of December, 2008, by and between NDNE 9/90
CROSSING LIMITED LIABILITY COMPANY, a Massachusetts limited liability company
(“9/90 Crossing”), and LiveWire Mobile, Inc. (f/k/a NMS COMMUNICATIONS
CORPORATION or NATURAL MICROSYSTEMS CORPORATION), a Delaware corporation (for
purposes of this Agreement, hereinafter referred to as “NMS”).

 

Recitals

 


A.           9/90 CROSSING IS THE OWNER OF CERTAIN REAL PROPERTY KNOWN AS AND
NUMBERED 100 CROSSING BOULEVARD LOCATED IN FRAMINGHAM, MASSACHUSETTS (THE
“PROPERTY”), AND THE BUILDING THEREON (THE “BUILDING”);


 


B.             9/90 CROSSING, AS LANDLORD, AND NMS, AS TENANT, ENTERED INTO THAT
CERTAIN LEASE AGREEMENT DATED SEPTEMBER 30, 1996, AS AMENDED BY FIRST
MODIFICATION OF LEASE DATED JANUARY 21, 1998, AS FURTHER AMENDED BY SECOND
MODIFICATION OF LEASE DATED MARCH 15, 2000 (AS SO AMENDED, THE “LEASE”) WITH
RESPECT TO NMS’S OCCUPANCY OF THE BUILDING (THE “PREMISES”) WHICH LEASE HAS A
TERM THROUGH MAY 31, 2012; AND


 


C.             9/90 CROSSING AND NMS EACH DESIRE THAT THE LEASE BE TERMINATED
EFFECTIVE AS OF THE TERMINATION DATE (AS SUCH TERM IS HEREINAFTER DEFINED), UPON
THE TERMS AND CONDITIONS SET FORTH HEREIN, AND THAT NMS MAKE CERTAIN PAYMENTS TO
9/90 CROSSING FROM AND AFTER THE TERMINATION DATE.


 

NOW THEREFORE, in consideration of the presents herein contained, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, NMS specifically acknowledging that it is benefiting from
the within agreement by 9/90 Crossing agreeing to terminate the Lease, and that
9/90 Crossing will only agree to such termination in consideration of NMS
agreeing to make the Termination Payments (as such term is hereinafter defined)
and such other agreements as herein provided, 9/90 Crossing and NMS agree as
follows:

 

Agreement

 


1.                                       RECITALS.  THE PARTIES ACKNOWLEDGE THAT
THE RECITALS ABOVE SET FORTH ARE TRUE AND CORRECT AND ARE INCORPORATED HEREIN BY
REFERENCE.


 


2.                                       VACATION.  NMS AGREES TO USE ALL
REASONABLE EFFORTS TO FULLY VACATE THE PREMISES ON OR BEFORE DECEMBER 31, 2008
AND IF, HAVING USED SUCH EFFORTS, NMS IS UNABLE TO FULLY VACATE THE PREMISES ON
BEFORE SUCH DATE TO CONTRACT WITHIN THE PREMISES ON AND AFTER SUCH DATE IN ORDER
TO PERMIT 9/90 CROSSING TO COMMENCE WORK TO PREPARE THE PREMISES FOR OCCUPANCY
FOR ANOTHER TENANT AFTER THE TERMINATION OF THE LEASE AS PROVIDED HEREBY.  ON
AND AFTER THE DATE HEREOF, 9/90 CROSSING MAY COMMENCE SUCH WORK WITHIN ANY
PORTION OF THE PREMISES CURRENTLY VACANT AND WITHIN ANY SUCH PORTION OF THE
PREMISES VACATED BY NMS AFTER THE DATE HEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, NMS AGREES TO FULLY VACATE THE PREMISES ON OR BEFORE
JANUARY 19, 2009, AND TO SURRENDER THE SAME TO 9/90 CROSSING IN THE CONDITION
REQUIRED UNDER THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT (THE EARLIER OF (A) THE DATE NMS FULLY VACATES THE PREMISES AND
SURRENDERS THE SAME IN SUCH CONDITION AND (B) JANUARY 19, 2009 IS REFERRED TO
HEREIN AS THE “TERMINATION DATE”).


 


3.                                       TERMINATION AGREEMENT.  9/90 CROSSING
AND NMS HEREBY AGREE THAT, UNLESS SOONER TERMINATED IN ACCORDANCE WITH THE TERMS
OF THE LEASE, THE LEASE IS HEREBY TERMINATED, EFFECTIVE AS OF THE TERMINATION
DATE JUST AS IF THE TERMINATION DATE WERE THE DATE ORIGINALLY SET FOR EXPIRATION
OF THE TERM OF THE LEASE, UPON THE TERMS AND CONDITIONS HEREIN SET FORTH.


 


4.                                       REPRESENTATIONS AND WARRANTIES.


 


(A)                                  NMS REPRESENTATIONS AND WARRANTIES.  AS A
MATERIAL INDUCEMENT FOR 9/90 CROSSING TO ENTER INTO THIS AGREEMENT, NMS
REPRESENTS AND WARRANTS TO 9/90 CROSSING AS OF THE DATE HEREOF, AND AS OF THE
TERMINATION DATE, AS FOLLOWS:


 

i.                                                                 NMS is the
sole owner of the tenant’s interest in the Lease, and such interest (including,
without limitation, any and all rights arising out of the Lease) has not been
assigned, nor have the Premises been sublet or other occupancy right granted to
any party whatsoever in whole or in part with respect to the Premises, except
that NMS has licensed the Premises to Dialogic, Inc., by License dated
December 5, 2008, in connection with the sale by NMS to Dialogic of NMS’
communication-platform business in order to permit the orderly removal of
Dialogic’s personal property from the Premises.

 

ii.                                                              No security
interest exists relating to NMS’ interest in the Lease or any of the personal
property currently located at the Premises other than security interests in NMS’
personal property held by Silicon Valley Bank, which security interest does not
grant such Bank any right to access the Premises or give such Bank any rights in
or to any personal property that is required to be yielded up in accordance with
the Lease or this Agreement.

 

iii.                                                           The execution and
delivery by NMS of this Agreement and the performance by NMS of its obligations
hereunder have been duly authorized by all required corporate action and this
Agreement constitutes the valid and binding obligation of NMS enforceable in
accordance with its terms.

 

iv.                                                          Any permission,
approval, joinder or consent by third parties required in order for NMS to
consummate its obligations under this Agreement has been received.

 

v.                                                             NMS confirms that
9/90 Crossing has previously released to NMS, in accordance with the terms of
the Lease, any security deposit delivered thereunder and that 9/90 Crossing has
no further obligation to account to NMS therefor.

 

2

--------------------------------------------------------------------------------


 


(B)                                 9/90 CROSSING REPRESENTATIONS AND
WARRANTIES.  AS A MATERIAL INDUCEMENT FOR NMS TO ENTER INTO THIS AGREEMENT, 9/90
CROSSING REPRESENTS AND WARRANTS TO NMS, AS OF THE DATE HEREOF AS FOLLOWS, WHICH
REPRESENTATIONS AND WARRANTIES SHALL ALSO BE TRUE AND CORRECT AS OF THE
TERMINATION DATE EXCEPT FOR THOSE MADE BELOW “AS OF THE DATE HEREOF”:


 

i.                                                                 9/90 Crossing
is, as of the date hereof, the sole owner of the landlord’s interest in the
Lease, subject only to any collateral assignment and related rights granted to
any mortgage lender currently holding a mortgage on the Premises.  The execution
and delivery by 9/90 Crossing of this Agreement and the performance by 9/90
Crossing of its obligations hereunder have been duly authorized by all required
corporate action and this Agreement constitutes the valid and binding obligation
of 9/90 Crossing enforceable in accordance with its terms.

 

ii.                                                              Any permission,
approval, joinder or consent by third parties required in order for 9/90
Crossing to consummate its obligations under this Agreement has been received.

 


5.                                       SURVIVING OBLIGATIONS.  NOTWITHSTANDING
ANY PROVISIONS HEREIN OR IN THE LEASE TO THE CONTRARY, AND WITHOUT LIMITING ANY
OTHER OBLIGATIONS OF EITHER PARTY HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE
OBLIGATION TO MAKE THE TERMINATION PAYMENTS AS HEREIN PROVIDED) THE FOLLOWING
OBLIGATIONS OF NMS AND 9/90 CROSSING SHALL SURVIVE THE TERMINATION OF THE LEASE
(THE “SURVIVING OBLIGATIONS”): (1) THOSE OBLIGATIONS WHICH EXPRESSLY ARE
SPECIFIED IN THE LEASE TO SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE, AND (2) ANY OBLIGATION OF EITHER PARTY IN THE LEASE OR IN THIS AGREEMENT
TO RELEASE, INDEMNIFY, DEFEND OR HOLD THE OTHER PARTY HARMLESS, BUT ONLY FOR
INCIDENTS WHICH OCCURRED, IN WHOLE OR IN PART, OR FACTS WHICH EXISTED, ON OR
PRIOR TO THE LATER OF (A) THE TERMINATION DATE OR (B) NMS’S VACATING OF ALL OF
THE PREMISES AND SURRENDERING SAME TO 9/90 CROSSING IN ACCORDANCE WITH THE
PROVISIONS OF THE LEASE AND THE PROVISIONS OF THIS AGREEMENT.


 


6.                                       CONDITION.  THE PREMISES SHALL BE
DELIVERED BY NMS TO 9/90 CROSSING IN “BROOM CLEAN” CONDITION, FREE OF ALL
OCCUPANTS AND PERSONAL PROPERTY, WITH THE  CARD ACCESS SECURITY SYSTEM REMAINING
IN PLACE AND THE PREMISES OTHERWISE IN THE CONDITION REQUIRED BY THE LEASE AND
THIS AGREEMENT (THE “SURRENDER CONDITION”).  NOTWITHSTANDING ANYTHING IN THE
LEASE TO THE CONTRARY, NMS SHALL YIELD-UP THE PREMISES WITH THE BACK-UP
GENERATOR CURRENTLY LOCATED THEREON IN PLACE AND WITH ALL FIXTURES, EQUIPMENT
AND OTHER PERSONAL PROPERTY CURRENTLY LOCATED IN THE CAFETERIA (ALL OF WHICH NMS
HEREBY REPRESENTS IT OWNS FREE OF ANY LIEN OR OTHER SECURITY INTEREST), WHICH
GENERATOR AND SUCH FIXTURES, EQUIPMENT  AND OTHER PERSONAL PROPERTY SHALL BECOME
THE PROPERTY OF 9/90 CROSSING.  IF NMS FAILS TO TIMELY REMOVE ITS PERSONALTY
FROM THE PREMISES (OTHER THAN SUCH PERSONALTY REQUIRED TO BE YIELDED UP WITH THE
PREMISES HEREUNDER), THEN 9/90 CROSSING MAY REMOVE AND STORE THE SAME AT NMS’
SOLE COST AND EXPENSE.    WITHOUT LIMITING THE FOREGOING, NMS’S RIGHTS UNDER THE
LEASE AS TO THE PREMISES SHALL BE TERMINATED AS OF THE TERMINATION DATE, AND NMS
SHALL HAVE NO FURTHER RIGHT TO OCCUPY THE SAME FROM AND AFTER THE TERMINATION
DATE.  NMS AGREES TO EXECUTE AND DELIVER TO 9/90 CROSSING ANY DOCUMENTS WHICH
9/90 CROSSING REASONABLY REQUIRES IN ORDER TO EVIDENCE THE TERMINATION OF THE
LEASE, IN RECORDABLE FORM, FOR RECORDING AND/OR FILING IN THE COUNTY IN WHICH
THE PROPERTY IS LOCATED.

 

3

--------------------------------------------------------------------------------


 


7.                                       RELEASE.   EFFECTIVE ON AND AFTER THE
TERMINATION DATE, NMS HEREBY RELEASES AND FOREVER DISCHARGES 9/90 CROSSING AND
ITS TRUSTEES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, REPRESENTATIVES,
EMPLOYEES, MEMBERS, MANAGERS, PARTNERS, ATTORNEYS, AFFILIATES, SUBSIDIARIES,
PARENT, ASSIGNS AND BENEFICIARIES, OF AND FROM ALL DEBTS, DEMANDS, ACTIONS,
CAUSES OF ACTION, SUITS, ACCOUNTS, COVENANTS, CONTRACTS, AGREEMENTS, DAMAGES,
AND ANY AND ALL CLAIMS, DEMANDS AND LIABILITIES WHATSOEVER OF EVERY NAME AND
NATURE, BOTH AT LAW AND IN EQUITY, WHICH NMS THEN HAS, OR EVER HAD REGARDING THE
LEASE OR THE PREMISES EXCEPT THOSE OBLIGATIONS WHICH SURVIVE PURSUANT TO
SECTION 5 HEREIN; IT BEING THE EXPRESS INTENTION OF THE PARTIES THAT THE
FOREGOING SHALL BE DEEMED TO BE A FULL AND GENERAL RELEASE, EXCEPT THOSE
OBLIGATIONS WHICH SURVIVE PURSUANT TO SECTION 5 HEREIN.  EFFECTIVE ON AND AFTER
THE TERMINATION DATE, 9/90 CROSSING HEREBY RELEASES AND FOREVER DISCHARGES NMS
AND ITS TRUSTEES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, REPRESENTATIVES,
EMPLOYEES, MEMBERS, MANAGERS, PARTNERS, ATTORNEYS, AFFILIATES, SUBSIDIARIES,
PARENT, ASSIGNS AND BENEFICIARIES, OF AND FROM ALL DEBTS, DEMANDS, ACTIONS,
CAUSES OF ACTION, SUITS, ACCOUNTS, COVENANTS, CONTRACTS, AGREEMENTS, DAMAGES,
AND ANY AND ALL CLAIMS, DEMANDS AND LIABILITIES WHATSOEVER OF EVERY NAME AND
NATURE, BOTH AT LAW AND IN EQUITY, WHICH 9/90 CROSSING THEN HAS, OR EVER HAD
REGARDING THE LEASE OR THE PREMISES EXCEPT (A) THOSE OBLIGATIONS WHICH SURVIVE
PURSUANT TO SECTION 5 HEREIN, AND (B) THE OBLIGATIONS OF NMS HEREUNDER
(INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO MAKE THE TERMINATION PAYMENTS
AS HEREIN PROVIDED).


 


8.                                       FAILURE BY NMS TO VACATE.    THE
TERMINATION OF THE LEASE SHALL BE DEEMED TO HAVE OCCURRED WITH RESPECT TO THE
PREMISES AS OF THE TERMINATION DATE.  IF NMS FAILS TO SURRENDER THE PREMISES TO
9/90 CROSSING ON OR BEFORE THE TERMINATION DATE IN THE SURRENDER CONDITION,
THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THE LEASE, NMS SHALL
BE DEEMED TO BE A TENANT AT SUFFERANCE WITH RESPECT TO ANY SPACE NOT SO
SURRENDERED, SHALL PAY 9/90 CROSSING $1,000 PER DAY FOR EACH DAY OF SUCH DELAY.
 WITHOUT LIMITING THE FOREGOING, NMS SHALL ALSO BE FULLY LIABLE TO 9/90 CROSSING
FOR ALL DIRECT, INDIRECT AND CONSEQUENTIAL DAMAGES RELATED TO SUCH FAILURE TO
VACATE AND SURRENDER THE PREMISES, INCLUDING WITHOUT LIMITATION: (I) ANY AND ALL
DAMAGES DUE TO THE INABILITY OF 9/90 CROSSING TO TIMELY DELIVER THE PREMISES TO
ANY THIRD PARTY TENANT, AND (II) ALL COSTS AND EXPENSES OF 9/90 CROSSING
RELATIVE TO THE REMOVAL OF NMS’S PERSONALTY FROM THE PREMISES AND THE STORAGE
AND/OR DISPOSAL THEREOF, PROVIDED, THAT, NMS’ LIABILITY HEREUNDER FOR SUCH
DAMAGES SHALL IN NO EVENT EXCEED AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (A) 
$6,390,000, LESS (B) THE SUM OF (X) THE AMOUNT OF ANY TERMINATION PAYMENTS
ACTUALLY PAID TO 9/90 CROSSING WITH NO POTENTIAL CLAIM OR RIGHT FOR THE RECOVERY
OF ANY SUCH TERMINATION PAYMENT OR DISGORGEMENT THEREOF BY 9/90 CROSSING UNDER
APPLICABLE LAW, PLUS (Y) ANY RENT ACTUALLY RECEIVED BY 9/90 CROSSING FOR ANY
RELETTING OF THE PREMISES BEFORE WHAT WOULD HAVE BEEN THE EXPIRATION OF THE TERM
OF THE LEASE AFTER PAYMENT OF ANY AND ALL EXPENSES INCURRED BY 9/90 CROSSING
ARISING OUT OF OR RELATING TO SUCH RELETTING.  IF NMS’ FAILURE TO VACATE AND
SURRENDER THE PREMISES AS REQUIRED HEREUNDER RESULTS IN ANY TENANT UNDER A LEASE
REPLACING NMS AFTER THE TERMINATION OF THE LEASE HAVING A RIGHT TO TERMINATE ITS
LEASE, 9/90 CROSSING SHALL USE REASONABLE EFFORTS TO RELET THE PREMISES,
PROVIDED THAT 9/90 CROSSING MAY RELET THE PREMISES OR ANY PART OR PARTS THEREOF
FOR A TERM OR TERMS AT 9/90 CROSSING’S OPTION AND MAY GRANT SUCH CONCESSIONS AND
FREE RENT AS 9/90 CROSSING IN ITS REASONABLE JUDGMENT CONSIDERS ADVISABLE OR
NECESSARY TO RELET THE SAME AND NO ACTION OF 9/90 CROSSING IN ACCORDANCE WITH
THE FOREGOING OR, HAVING USED SUCH EFFORTS, FAILURE TO RELET OR TO COLLECT RENT
UNDER RELETTING SHALL OPERATE OR BE CONSTRUED TO RELEASE OR REDUCE THE LIABILITY
OF NMS HEREUNDER FOR SUCH FAILURE TO VACATE AND SURRENDER THE PREMISES AS
REQUIRED HEREUNDER.   IN NO EVENT SHALL ANY FAILURE OF NMS TO VACATE THE
PREMISES OR ANY ACCEPTANCE BY 9/90 CROSSING OF ANY AMOUNTS PAID HEREUNDER FOR
SUCH FAILURE TO SURRENDER THE PREMISES BE DEEMED TO BE A CONSENT TO SUCH
OCCUPANCY OR BE DEEMED TO CREATE A TENANCY-AT-WILL OR ANY OTHER TENANCY.    IF
NMS FAILS TO SURRENDER THE PREMISES TO 9/90 CROSSING

 

4

--------------------------------------------------------------------------------


 


ON OR BEFORE THE TERMINATION DATE IN THE SURRENDER CONDITION, THEN 9/90 CROSSING
MAY ELECT (IN 9/90 CROSSING’S SOLE AND ABSOLUTE DISCRETION EXERCISED BY
DELIVERING WRITTEN NOTICE OF SUCH ELECTION TO NMS) TO CAUSE THE EXPIRATION OF
THE TERM OF THE LEASE TO BE AMENDED TO THE DATE SET FORTH IN THE LEASE WITHOUT
REGARD TO THE AMENDMENT OF SUCH EXPIRATION DATE HEREIN TO THE TERMINATION DATE,
WHEREUPON THE EXPIRATION OF THE TERM OF THE LEASE SHALL, WITHOUT FURTHER ACTION
OF THE PARTIES, BE SO REVISED AND NMS SHALL BE RELIEVED OF ANY TERMINATION
PAYMENTS THEREAFTER DUE HEREUNDER WITH THIS AGREEMENT HAVING NO FURTHER EFFECT
ON THE LEASE, AND ANY TERMINATION PAYMENTS MADE SHALL BE APPLIED BY 9/90
CROSSING (A) FIRST TO ANY AND ALL OF 9/90 CROSSING’S COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE ALLOCATED FEES OF IN-HOUSE COUNSEL OF 9/90 CROSSING’S
MANAGER) RELATING TO THE PREPARATION AND NEGOTIATION OF THIS AGREEMENT, ANY AND
ALL OTHER AGREEMENTS BETWEEN 9/90 CROSSING OR ANY AFFILIATE THEREOF, NMS AND
DIALOGIC RELATING TO THE RELOCATION OF DIALOGIC’S PERSONAL PROPERTY, AND ANY
LEASE WITH THE TENANT INTENDED TO REPLACE NMS  AFTER THE TERMINATION OF THE
LEASE, AND (B) SECOND TO REDUCE ANY AMOUNTS DUE UNDER THE LEASE.   THE SPECIFIED
REMEDIES TO WHICH 9/90 CROSSING MAY RESORT HEREUNDER ARE NOT INTENDED TO BE
EXCLUSIVE OF ANY REMEDIES OR MEANS OF REDRESS TO WHICH 9/90 CROSSING MAY AT ANY
TIME BE ENTITLED LAWFULLY, AND 9/90 CROSSING MAY INVOKE ANY REMEDY (INCLUDING
THE REMEDY OF SPECIFIC PERFORMANCE) ALLOWED AT LAW OR IN EQUITY AS IF SPECIFIC
REMEDIES WERE NOT HEREIN PROVIDED FOR.


 


9.                                       ACKNOWLEDGEMENTS.  NMS AGREES THAT, TO
ITS ACTUAL KNOWLEDGE, AS OF THE DATE HEREOF 9/90 CROSSING HAS FULFILLED ALL OF
ITS OBLIGATIONS UNDER THE LEASE AND IS NOT IN DEFAULT THEREOF.  NMS HEREBY
ACKNOWLEDGES THAT NO SECURITY DEPOSIT EXISTS WITH RESPECT TO THE LEASE.  9/90
CROSSING AGREES THAT, TO ITS ACTUAL KNOWLEDGE, AS OF THE DATE HEREOF NMS HAS
FULFILLED ALL OF ITS OBLIGATIONS UNDER THE LEASE AND IS NOT IN DEFAULT THEREOF.


 


10.                                 TERMINATION PAYMENTS.  FROM AND AFTER THE
DATE HEREOF, ON THE DATES SPECIFIED BELOW, NMS SHALL MAKE THE FOLLOWING PAYMENTS
TO 9/90 CROSSING (COLLECTIVELY, THE “TERMINATION PAYMENTS”):


 


(A)                                  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, $250,000;


 


(B)                                 FOR THE PERIOD COMMENCING ON JANUARY 1, 2009
THROUGH MAY 31, 2009, MONTHLY PAYMENTS (X) IN THE AMOUNT OF $170,833.33, PAYABLE
ON JANUARY 1, 2009 AND ON THE FIRST DAY OF EACH CALENDAR MONTH THEREAFTER
THROUGH APRIL 1, 2009; AND (Y) IN THE AMOUNT OF $177,500 ON MAY 1, 2009;


 


(C)                                  ON OR BEFORE JANUARY 31, 2009, $250,000;


 


(D)                                 ON OR BEFORE APRIL 1, 2009, $750,000;


 


(E)                                  THE ADDITIONAL TERMINATION PAYMENT (AS
HEREINAFTER DEFINED) ON THE DATES AND IN ACCORDANCE WITH THE TERMS HEREINAFTER
SET FORTH IN THIS SECTION 10; AND


 


(F)                                    ON OR BEFORE JANUARY 1, 2010, $750,000.


 

9/90 Crossing’s affiliate, NDNE 9/90 200 Crossing Boulevard LLC, a Massachusetts
limited liability company (“200 Crossing”), owns the adjacent property known as
and numbered 200 Crossing Boulevard located in Framingham, Massachusetts (the
“200 Crossing Property”).  NMS currently leases certain space in the building
located at the 200 Crossing Property pursuant to that certain Lease dated
April 1, 2000, as amended (the “200 Crossing Lease”).  9/90 Crossing

 

5

--------------------------------------------------------------------------------


 

agrees to cause 200 Crossing to use reasonable efforts, at no cost or expense to
either 9/90 Crossing or 200 Crossing, to obtain the approval of the current
holder of the mortgage encumbering the 200 Crossing Property to release to 9/90
Crossing the security deposit paid by NMS under the 200 Crossing Lease and held
by 200 Crossing in the amount of $500,000 (the “200 Crossing Security
Deposit”).  If 200 Crossing is able to obtain such approval, 9/90 Crossing will
cause 200 Crossing to release the 200 Crossing Security Deposit and deliver the
same to 9/90 Crossing, and 9/90 Crossing shall be entitled to retain the 200
Crossing Security Deposit as its property as an additional termination payment
in the amount of $500,000 (the “Additional Termination Payment”), with NMS
having no further right, title or interest in or to the 200 Crossing Security
Deposit pursuant to the 200 Crossing Lease or otherwise.  If 200 Crossing is
unable to obtain such approval on or before the Termination Date, NMS shall make
the Additional Termination Payment by paying 9/90 Crossing equal monthly
installments in the amount of $22,727.84, commencing on May 1, 2009 and on the
first day of each calendar month thereafter through and including April 1, 2011,
representing the monthly amount necessary to amortize the Additional Termination
Payment over a two-year payment period at an 8.5% per annum interest rate.

 

Notwithstanding anything contained in the foregoing to the contrary, NMS shall
have the right to pre-pay all of the Termination Payments in one (1) lump sum at
any time after the Termination Date with no prepayment penalty.

 

All of the Termination Payments shall be made to 9/90 Crossing at its address
set forth in the preamble of this Agreement or such other place as 9/90 Crossing
may designate in writing in immediately available funds, without prior demand
and without abatement, deduction or offset.

 


11.                                 EVENT OF DEFAULT.  ANY FAILURE BY NMS TO
MAKE ANY TERMINATION PAYMENT HEREUNDER, AS AND WHEN DUE, OR ANY OTHER BREACH BY
NMS OF THIS AGREEMENT CONTINUING UNCURED FOR FIVE (5) DAYS AFTER WRITTEN NOTICE
TO NMS SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER, PROVIDED, THAT, NO
NOTICE NEED BE DELIVERED WITH RESPECT TO ANY DEFAULT INVOLVING THE PAYMENT OF
MONEY HEREUNDER IF ANY SUCH PAYMENT IS LATE AFTER SUCH A NOTICE HAS BEEN
DELIVERED WITHIN THE PREVIOUS TWELVE (12) MONTH PERIOD.  AN “EVENT OF DEFAULT”
SHALL ALSO BE DEEMED TO OCCUR IF (I) NMS SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHALL BE ADJUDICATED INSOLVENT, OR SHALL FILE ANY
PETITION OR ANSWER SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF FOR ITSELF UNDER ANY
PRESENT OR FUTURE FEDERAL, STATE OR OTHER STATUTE, LAW OR REGULATION FOR THE
RELIEF OF DEBTORS (OTHER THAN THE BANKRUPTCY CODE, AS HEREINAFTER DEFINED), OR
SHALL SEEK OR CONSENT TO OR ACQUIESCE IN THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER OR LIQUIDATOR OF NMS OR OF ALL OR ANY SUBSTANTIAL PART OF ITS
PROPERTIES, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY
AS THEY BECOME DUE, OR (II) AN EVENT OF BANKRUPTCY (AS HEREINAFTER DEFINED)
SHALL OCCUR WITH RESPECT TO NMS, OR (III)  A PETITION SHALL BE FILED AGAINST NMS
UNDER ANY LAW (OTHER THAN THE BANKRUPTCY CODE, AS HEREINAFTER DEFINED) SEEKING
ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL, STATE OR
OTHER STATUTE, LAW OR REGULATION AND SHALL REMAIN UNDISMISSED OR UNSTAYED FOR AN
AGGREGATE OF SIXTY (60) DAYS (WHETHER OR NOT CONSECUTIVE), OR IF ANY TRUSTEE,
CONSERVATOR, RECEIVER OR LIQUIDATOR OF NMS OR OF ALL OR ANY SUBSTANTIAL PART OF
ITS PROPERTIES SHALL BE APPOINTED WITHOUT THE CONSENT OR ACQUIESCENCE OF NMS AND
SUCH APPOINTMENT SHALL REMAIN UNVACATED OR UNSTAYED FOR AN AGGREGATE OF SIXTY
(60) DAYS (WHETHER OR NOT CONSECUTIVE).  AS USED HEREIN, AN “EVENT OF
BANKRUPTCY” MEANS THE FILING OF A VOLUNTARY PETITION BY NMS, OR THE ENTRY OF AN
ORDER FOR RELIEF AGAINST NMS,

 

6

--------------------------------------------------------------------------------


 


UNDER CHAPTER 7, 11, OR 13 OF THE BANKRUPTCY CODE, AND THE TERM “BANKRUPTCY
CODE” MEANS 11 U.S.C §101, ET SEQ.

 

In the event of the occurrence of an Event of Default hereunder, all of the
Termination Payments hereunder, plus interest and late fees payable hereunder
(less any payments made to the date of acceleration) shall become immediately
due and payable.

 


IF NMS SHALL FAIL TO PAY ANY AMOUNT DUE HEREUNDER (INCLUDING, WITHOUT
LIMITATION, THE TERMINATION PAYMENTS ACCELERATED IN ACCORDANCE WITH SECTION 11
HEREOF), THE OVERDUE AMOUNT SHALL BEAR INTEREST AT THE LESSER OF TWELVE (12%)
PERCENT PER ANNUM OR THE MAXIMUM PER ANNUM RATE PERMITTED BY LAW, CALCULATED
FROM SUCH DATE UNTIL THE DATE OF PAYMENT TO 9/90 CROSSING, IN ADDITION TO WHICH
NMS SHALL PAY A LATE FEE EQUAL TO FOUR (4%) PERCENT OF THE AMOUNT OVERDUE,
PROVIDED, THAT, SUCH LATE FEE SHALL NOT APPLY TO ANY LATE PAYMENT IN ANY ONE
(1) INSTANCE IN ANY TWELVE (12)-MONTH PERIOD PROVIDED THAT 9/90 CROSSING
RECEIVES THE LATE PAYMENT WITHIN FIVE DAYS OF WRITTEN NOTICE OF SUCH DELINQUENCY
DELIVERED BY 9/90 CROSSING TO NMS.  NEITHER 9/90 CROSSING’S ACCEPTANCE OF ANY
PAYMENT OF INTEREST OR DELIVERING ANY SUCH NOTICE OF NON-PAYMENT SHALL
CONSTITUTE A WAIVER OF NMS’ DEFAULT WITH RESPECT TO THE OVERDUE AMOUNT.


 


12.                                 JURISDICTION/VENUE.  9/90 CROSSING AND NMS
AGREE THAT ANY LEGAL ACTION COMMENCED TO INTERPRET OR ENFORCE THIS AGREEMENT, OR
OTHERWISE ARISING OUT OF THIS AGREEMENT, SHALL BE MAINTAINED IN THE COURTS OF
THE COUNTY IN WHICH THE PROPERTY IS LOCATED.


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF WHICH COLLECTIVELY SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


14.                                 AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED EXCEPT BY A WRITING SIGNED BY BOTH PARTIES.


 


15.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, WITHOUT
REGARD TO CONFLICT OF LAWS.


 


16.                                 ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS
THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED.  THE SUBMISSION OF THIS DOCUMENT SHALL NOT BE DEEMED AN OFFER OR
OPTION.  SUBMISSION OF THIS AGREEMENT FOR EXAMINATION OR SIGNATURE IS WITHOUT
PREJUDICE AND DOES NOT CONSTITUTE A RESERVATION, OPTION OR OFFER, AND THIS
AGREEMENT SHALL NOT BE EFFECTIVE UNTIL EXECUTION AND DELIVERY BY ALL PARTIES.


 


17.                                 PARAGRAPH HEADINGS AND INTERPRETATION OF
SECTIONS.  THE PARAGRAPH AND SECTION HEADINGS THROUGHOUT THIS AGREEMENT ARE FOR
CONVENIENCE AND REFERENCE ONLY, AND THE WORDS CONTAINED THEREIN SHALL IN NO WAY
BE HELD TO EXPLAIN, MODIFY, AMPLIFY OR AID IN THE INTERPRETATION, CONSTRUCTION
OR MEANING OF THE PROVISIONS OF THIS AGREEMENT. THE PROVISIONS OF THIS AGREEMENT
SHALL BE CONSTRUED AS A WHOLE, ACCORDING TO THEIR COMMON MEANING (EXCEPT WHERE A
PRECISE LEGAL INTERPRETATION IS CLEARLY EVIDENCED), AND NOT FOR OR AGAINST
EITHER PARTY.


 


18.                                 NOTICES.  ANY AND ALL NOTICES, DEMANDS OR
REQUESTS PERMITTED OR REQUIRED TO BE MADE UNDER THIS AGREEMENT SHALL BE IN
WRITING, SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE DELIVERED
PERSONALLY OR SENT BY OVERNIGHT DELIVERY BY FEDEX, UPS, DHL, OR ANY SIMILAR
SERVICE REQUIRING A RECEIPT, TO THE OTHER PARTY AT THE ADDRESS SET FORTH BELOW,
OR TO SUCH OTHER PARTY OR SUCH OTHER ADDRESS WITHIN THE CONTINENTAL UNITED
STATES AS MAY HAVE THERETOFORE BEEN

 

7

--------------------------------------------------------------------------------


 


DESIGNATED IN WRITING.  THE DATE OF RECEIPT OF SUCH NOTICE, ELECTION OR DEMAND
OR REQUEST SHALL BE THE EARLIEST OF (A) THE DATE OF ACTUAL RECEIPT OF SAME,
(B) ONE (1) DAY AFTER THE DATE OF MAILING THEREOF BY EXPRESS MAIL OR THE
DELIVERY (OR REDELIVERY) TO FEDEX OR ANOTHER SIMILAR SERVICE REQUIRING A
RECEIPT, OR (C) THE DATE OF PERSONAL DELIVERY (OR REFUSAL UPON PRESENTATION FOR
DELIVERY) THEREOF, IF APPLICABLE.  FOR THE PURPOSES OF THIS AGREEMENT, THE
FOLLOWING ADDRESSES ARE APPLICABLE:


 

To 9/90 Crossing:

 

NDNE 9/90 Crossing Limited Liability Company

c/o National Development

2310 Washington Street

Newton, Massachusetts  02462

Attn:

 

John J. O’Neil, III

 

 

and Mark Paris

Telephone:

 

(617) 527-9800

 

With a copy to:

 

NDNE 9/90 Crossing Limited Liability Company

c/o National Development

2310 Washington Street

Newton, Massachusetts  02462

Attn:

 

Richard Schwartz, Esquire

Telephone:

 

(617) 559-5190

 

To NMS:

 

LiveWire Mobile, Inc.

One Monarch Drive, Suite 203

Littleton MA 01460

Attn:                    Todd Donahue, CFO

Telephone:  978 742-3100

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston MA

Attn:                    James Kasinger, Esquire

Telephone: 617-570-1104

 

8

--------------------------------------------------------------------------------


 


19.                                 BIND AND INURE; TRANSFERS.  THIS AGREEMENT
SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, 9/90 CROSSING AND NMS,
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED THAT NMS SHALL NOT ASSIGN,
PLEDGE OR OTHERWISE TRANSFER THIS AGREEMENT OR ANY INTEREST HEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF 9/90 CROSSING, WHICH CONSENT MAY BE GRANTED OR WITHHELD
IN ITS SOLE AND ABSOLUTE DISCRETION.


 


20.                                 TIME OF ESSENCE.  TIME IS OF THE ESSENCE OF
ALL OF NMS’S OBLIGATION HEREUNDER INCLUDING, WITHOUT LIMITATION, ITS OBLIGATION
TO FULLY VACATE AND SURRENDER THE PREMISES WHEN REQUIRED HEREUNDER AND ITS
OBLIGATION TO TIMELY PAY THE TERMINATION PAYMENTS TO 9/90 CROSSING.


 

21.                                 Confidentiality.    Neither party shall,
without the other party’s written consent, disclose the existence of this
Agreement or any of the information set forth herein, all of which is intended
to be private and confidential; provided, however, that the existence of this
Agreement and the contents hereof may be disclosed (a) to 9/90 Crossing’s
lenders and brokers and the counsel, accountants and other agents of either
party who require such information to advise the disclosing party relating to
the transaction referenced herein, provided, that the disclosing party shall
instruct such parties to maintain such information in confidence, or (b) to the
extent disclosure is required pursuant to applicable laws, regulations, codes,
orders, ordinances, rules and statutes now or hereafter in effect or court order
or to enforce this Agreement.  Without limiting any other remedies available at
law or in equity, neither party shall be liable under this paragraph for any
consequential damages.

 


22.                                 ATTORNEYS’ FEES.  NMS AGREES TO PAY ALL
COSTS AND EXPENSES REASONABLY INCURRED BY 9/90 CROSSING IN CONNECTION WITH
COLLECTION OF PAST DUE AMOUNTS UNDER THIS AGREEMENT AND ITS ENFORCEMENT OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND
COSTS INCURRED IN CONNECTION THEREWITH AND THE COLLECTION OF ANY TERMINATION
PAYMENTS, IN ALL CASES, WHETHER OR NOT SUIT IS INSTITUTED.


 

23.                                 Lease Obligations Unaffected through
Termination Date.  Except as expressly amended hereby, all of the terms and
provisions of the Lease, as heretofore amended, shall continue in full force and
effect and unmodified up to and including the Termination Date and thereafter to
the extent of the Surviving Obligations or as otherwise provided in the last
sentence of Section 8 of this Agreement.   Without limiting the foregoing,
nothing set forth herein shall affect (a) NMS’ obligation to pay Annual Fixed
Rent, Additional Rent and any other amounts due 9/90 Crossing when due under the
Lease up to and including the Termination Date, or (b) any of NMS’ other
obligations or liabilities under the Lease or any of the rights or remedies of
the parties under the Lease, including, without limitation, 9/90 Crossing’s
rights upon any event of default by NMS prior to the Termination Date or with
respect to the Surviving Obligations.

 

[SIGNATURES ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, 9/90 Crossing and NMS have executed this Agreement, under
seal, as of the date first above set forth.

 

 

LANDLORD:

 

 

 

 

NDNE 9/90 CROSSING LIMITED LIABILITY COMPANY

 

 

 

 

By:

NDNE 9/90, Inc., its manager

 

 

 

 

 

 

 

By:

  /s/ Thomas M. Alperin

 

Name:

Thomas M. Alperin

 

Title:

President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

LIVEWIRE MOBILE, INC. (f/k/a NMS COMMUNICATIONS CORPORATION or NATURAL
MICROSYSTEMS CORPORATION), a Delaware corporation

 

 

 

 

 

 

 

By:

   /s/ Todd Donahue

 

Name:

Todd Donahue

 

Title:

CFO

 

10

--------------------------------------------------------------------------------